DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 5/10/22 as being acknowledged and entered.  By this amendment claims 4, 12-13 and 15 are canceled, claim 19 have been added and claims 1-3, 5-11, 14, and 16-19 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (US PGPub 2018/0062051, WO/2016/146681) in view of Pachler et al (DE 102010061848) and Vissenberg et al. (US PGPub 2019/0137072).
Claim 1:  Haiberger teaches (Fig. 1) an optoelectronic component comprising: a housing (26) having a cutout; a layer sequence having an active layer (14, 16), configured to emit an electromagnetic primary radiation during operation of the component [0007]; wherein the layer sequence is arranged in the cutout; wherein the layer sequence has a radiation exit surface and side surfaces [0043]; a conversion element arranged in the beam path of the electromagnetic primary radiation; wherein the conversion element comprises a conversion layer (20) [0044] comprising a first matrix material (silicone) and a converter material [0016-0018]; wherein the conversion layer is arranged in the cutout; wherein the conversion layer is arranged above and directly contacts the radiation exit (top) surface and the side surfaces of the layer sequence (Fig. 1); and a conversion potting (24) arranged over the conversion layer, comprising a second matrix material (silicone) and a converter material [0019-0020]; wherein the conversion potting fills the remaining portion of the cutout; wherein the converter material is configured to convert the electromagnetic primary radiation at least partly into an electromagnetic secondary radiation during operation of the component.  Haiberger does not teach wherein there is a jump in concentration of converter material between the conversion layer and the conversion potting; and wherein the conversion layer comprises an amount of the converter material ranging from 80% to 97% relative to the total amount of converter material in the conversion element; and wherein the conversion potting comprises an amount of the converter material ranging from 3% to 20% relative to the total amount of converter material in the conversion element.  Pachler teaches wherein there is a jump in concentration of converter material between the conversion layer and the conversion potting; and wherein the conversion layer comprises an amount of the converter material ranging from 80% to 97% relative to the total amount of converter material in the conversion element; and wherein the conversion potting comprises an amount of the converter material ranging from 3% to 20% relative to the total amount of converter material in the conversion element [0007-0009, 0017, 0027, 0030] to control the temperature of the conversion material improving the lifespan of the phosphor particles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the concentration of the conversion element taught Haiberger to have the ranges taught by Pachler to control the temperature of the conversion material improving the lifespan of the phosphor particles [0007-0009, 0017, 0027, 0030].  Haiberger and Pachlet do not teach wherein a higher portion of the electromagnetic primary radiation emitted via the side surface that the radiation exit surface in a non-Lambertian radiation pattern. Vissenberg teaches a higher portion of the electromagnetic primary radiation emitted via the side surface that the radiation exit surface in a non-Lambertian radiation pattern for creating low contrast ratio between the light emitting surface and the substrate/housing [0005, 0009] when using volume emitting LEDs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the radiation pattern as claimed so that the contrast ratio between the light emitting surface and the substrate/housing would be low [0005, 0009].
Claim 2:  Pachler teaches the concentration of the converter material in the conversion layer is at least three times as high as the concentration of the converter material in the conversion potting [0009].  
Claim 3:  Pachler teaches the conversion layer has a layer thickness ranging from 50 um to 150 um inclusive [0010-0011].  
Claim 5:  Pachler teaches the conversion element comprises a matrix layer arranged between the conversion layer and the conversion potting and the matrix layer comprises the first matrix material [0017, 0033].
Claim 6:  Pachler teaches the matrix layer is free of the converter material [0017, 0033].  
Claim 7:  Pachler teaches the matrix layer consists of the first matrix material [0017, 0033].  
Claim 8:  Pachler teaches the first matrix material and the second matrix material are identical [0017, 033].  
Claim 9:  Haiberger teaches (Fig. 1) the conversion potting (24) envelops the conversion layer (20) or the matrix layer in a positively locking manner.
Claim 10:  Pachler teaches the component emits a wide overall radiation during operation.  
Claim 11: Haiberger teaches [0063] component comprises at least one further layer sequence for emitting a primary radiation and the conversion element is arranged in the beam path of the electromagnetic primary radiation of the at least one further layer sequence.  
Claim 14:  Pachler teaches a method for producing an optoelectronic component as claimed in claim 1, wherein the method comprises providing a layer sequence having an active layer; applying a first matrix material and a converter material to the layer sequence, sedimenting the converter material to form a conversion layer. applying a conversion potting above the conversion layer; wherein the conversion potting comprises a second matrix material and the converter material [0033-0034].
Claim 16:  Pachler teaches and wherein the converter material is distributed homogeneously in the conversion potting [0007-0009, 0017, 0027, 0030].
Claim 17: Haiberger teaches the first matrix material and second matrix material comprise a silicon-based material.
Claim 18: Haiberger teaches the layer sequence is a volume-emitting layer sequence [0043].  

    PNG
    media_image1.png
    171
    389
    media_image1.png
    Greyscale
Claim 19:  Haiberger teaches (Fig. 1) wherein the housing (12, 26) comprises a bottom surface arranged underneath the layer sequence (14, 16) where the bottom surface extends between a first sidewall and a second sidewall (outer sidewalls of 26) opposite the first sidewall wherein the conversion layer (20) extends from the sides surfaces of the layer sequent to at least one sidewall surface of the housing; and wherein the conversation layer contacts the at least one sidewall surface of the housing (indicated by arrows in figure).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Primary Examiner, Art Unit 2814